DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 10/13/2021 has been entered. Claims 40,43,46-47 and 51-52 have been amended. Claims 48 and 53 have been canceled in this amendment. No new Claim has been added in this amendment. Claims 40-47,49-52 and 54-55 are still pending in this application, with claims 40,43,46 and 51 being independent.

Response to Arguments
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(a) have been considered and are persuasive. Therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40,43,46 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2017/0094621 Al, hereinafter referred to as “Xu”) in view of Koskinen et al. (US 2019/0007884 Al, hereinafter referred to as “Koskinen”) and in further view of Rico Alvarino et al. (US 2017/0238292 Al, hereinafter referred to as “Rico-1”).

Regarding claims 40 and 43, Xu discloses a  method performed by a radio node (Xu Fig.2 Ref:105-a A base station) in a narrowband communication system (Xu Fig.2 A narrowband system), the method comprising: 
deploying a standalone narrowband carrier (Xu Fig.3 Ref:330-c Para[0067] A narrowband region in other bandwidth for stand-alone narrowband communication (i.e. carrier)) for the narrowband communication system outside (Xu Fig.3 Ref:320 Para[0067] Other bandwidth is outside of the wideband bandwidth) of an in-band and a guardband of a wideband carrier for a wideband communication system (Xu Fig.3 Para[0065-67] The other bandwidth is not in the in-band or guard-band bandwidth of the wideband bandwidth (i.e. wideband communication system)), 

Xu does not explicitly disclose the deploying comprising deploying the standalone narrowband carrier at a frequency position that satisfies a channel raster condition imposed on a narrowband carrier deployed in one of the in-band and the guardband of the wideband carrier.
However, Yi from the same field of invention discloses the deploying comprising deploying the standalone narrowband carrier at a frequency position that satisfies a channel raster condition imposed on a narrowband carrier deployed in one of the in-band and the guardband of the wideband carrier (Yi Fig.11 Para[0056] The channel raster with offset frequency is also used for standalone operation for the common design (i.e. in-band and standalone operations). Para[0063-64} The channel raster of 100khz which is common between LTE (i.e. for in-band carrier) and GSM (i.e. standalone carrier frequency position) is used to have alignment with standalone and in-band operation but 180Khz is transmitted to the UE in in-band. See Para[0067]).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xu to have the feature of “the deploying comprising deploying the standalone narrowband carrier at a frequency position that satisfies a channel raster condition imposed on a narrowband carrier deployed in one of the in-band and the guardband of the wideband carrier” as taught by Yi. The suggestion/motivation would have been to provide narrow bandwidth for cell search and reducing batter power usage (Yi Para[0004]).
Xu in view of Yi does not explicitly disclose signalling a wireless device that the standalone narrowband carrier is deployed in the in-band or the guardband of the wideband carrier.
However, Koskinen from the same field of invention discloses signalling a wireless device that the standalone narrowband carrier is deployed in the in-band or the guardband of the wideband carrier (Koskinen Fig.1 Ref:134,132,166 Para[0054] The cell selection information (i.e. signaling) is sent to the UE by the base station which includes the deployment information such as standalone or in guard band operation or in-band operation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xu and Yi to have the feature of “signalling a wireless device that the standalone narrowband carrier is deployed in the in-band or the guardband of the wideband carrier” as taught by Koskinen. The suggestion/motivation would have been to aid a UE for cell selection using different criteria based on a need (Koskinen Para[0006]).

Specifically for claim 43, Xu discloses the radio node that includes processing circuitry (Xu Fig.11 Ref:1110 a processor) and memory (Xu Fig.11 Ref:1115 a memory).

Regarding claims 46 and 51, Xu discloses a radio node (Xu Fig.2 Ref:105-a A base station (i.e. radio node)), a wireless device (Xu Fig.2 Ref:115-a A UE (i.e. wireless device)) and a standalone narrowband carrier (Xu Fig.3 Ref:330-c Para[0067] A narrowband region in other bandwidth for stand-alone narrowband communication (i.e. carrier)) in a narrowband communication system (Xu Fig.3 Ref:320 Para[0067] Other bandwidth is outside of the wideband bandwidth) and a wideband carrier for a wideband communication system (Xu Fig.3 Para[0065-67] The other bandwidth is not in the in-band or guard-band bandwidth of the wideband bandwidth (i.e. wideband communication system)).
Xu does not explicitly disclose searching for the standalone narrowband carrier at frequency positions that satisfy a channel raster condition imposed on a narrowband carrier deployed in the one of the in-band and the guardband of the wideband carrier.
However, Yi from the same field of invention discloses searching for the standalone narrowband carrier at frequency positions that satisfy a channel raster condition imposed on a narrowband carrier deployed in the one of the in-band and the guardband of the wideband carrier (Yi Fig.11 Para[0056] The channel raster with offset frequency is also used for standalone operation for the common design (i.e. in-band and standalone operations). Para[0063-64} The channel raster of 100khz which is common between LTE (i.e. for in-band carrier) and GSM (i.e. standalone carrier frequency position) is used to have alignment with standalone and in-band operation but 180Khz is transmitted to the UE in in-band. The UE uses channel raster to search for a cell. See Para[0067]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xu to have the feature of “searching for the standalone narrowband carrier at frequency positions that satisfy a channel raster condition imposed on a narrowband carrier deployed in the one of the in-band and the guardband of the wideband carrier” as taught by Yi. The suggestion/motivation would have been to provide narrow bandwidth for cell search and reducing batter power usage (Yi Para[0004]).
Xu in view of Yi does not explicitly disclose receiving signalling from a radio node indicating that a standalone narrowband carrier for the narrowband communication system is deployed in an one of an in-band and a guardband of a wideband carrier for a wideband communication system.

However, Koskinen from the same field of invention discloses receiving signalling from a radio node indicating that a standalone narrowband carrier for the narrowband communication system is deployed in an one of an in-band and a guardband of a wideband carrier for a wideband communication system (Koskinen Fig.1 Ref:134,132,166 Para[0054] The cell selection information (i.e. signaling) is sent to the UE by the base station which includes the deployment information such as standalone or in guard band operation or in-band operation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xu and Yi to have the feature of “receiving signalling from a radio node indicating that a standalone narrowband carrier for the narrowband communication system is deployed in an one of an in-band and a guardband of a wideband carrier for a wideband communication system” as taught by Koskinen. The suggestion/motivation would have been to aid a UE for cell selection using different criteria based on a need (Koskinen Para[0006]).

Claims 47 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Yi, Koskinen and in further view of Rico Alvarino et al. (US 2017/0238292 Al, hereinafter referred to as “Rico”).

Regarding claims 47 and 52, Xu in view of Yi and Koskinen discloses the method, the radio node and the wireless device as explained above for Claim 40. Xu in view of Yi and Koskinen does not explicitly disclose transmitting or receiving on the standalone narrowband carrier outside of the in-band and the guardband of the wideband carrier, in accordance with the received deployment information.
However, Rico from the same field of invention discloses transmitting or receiving on the standalone narrowband carrier outside of the in-band and the guardband of the wideband carrier, in accordance with the received deployment information (Rico Para[0129] The BS performs narrowband communications (i.e. the wireless device receiving) using the additional RB (i.e. standalone narrowband carrier). 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xu, Yi and Koskinen to have the feature of “transmitting or receiving on the standalone narrowband carrier outside of the in-band and the guardband of the wideband carrier, in accordance with the received deployment information” as taught by Rico. The suggestion/motivation would have been to provide multiple physical resource block operation for narrowband system (Rico Para[0003]).



Claims 41-42,44-45,49-50 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Yi, Koskinen, Rico and further in view of BEALE et al. (US 2018/0376484 A1, hereinafter “Beale”).

Regarding claims 41,44,49,54, Xu in view of Yi and Koskinen discloses the method, the radio node and the 
However, Rico from the same field of invention discloses wherein the deploying comprises deploying the standalone narrowband carrier as an anchor carrier (Rico Para[0104] The BS signals the UE whether the anchor carrier is standalone) and the one or more other narrowband carriers as one or more non-anchor carriers (Rico Para[0102] The additional PRB may be guard band PRB); and wherein the anchor carrier and the one or more non-anchor carriers are configured for multi-carrier operation, one carrier at a time, by a wireless device (Rico Para[0129] As per the Rico’s invention, the BS communicates with the one of the anchor RB or additional RB means the carriers are not aggregated).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xu, Yi and Koskinen to have the feature of “wherein the deploying comprises deploying the standalone narrowband carrier as an anchor carrier and the one or more other narrowband carriers as one or more non-anchor carriers; and wherein the anchor carrier and the one or more non-anchor carriers are configured for multi-carrier operation, one carrier at a time, by a wireless device” as taught by Rico. The suggestion/motivation would have been to provide multiple physical resource block operation for narrowband system (Rico Para[0003]).
Xu in view of Yi, Koskinen and Rico does not explicitly disclose deploying one or more other narrowband carriers for the narrowband communication system in the in-band or the guardband of the wideband carrier.
However, Beale from a similar field of invention discloses deploying one or more other narrowband carriers (Beale Fig.6 Ref:610,620 Para[0050] The multiple narrowband carriers are in the in-band of the LTE host carrier).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xu, Yi, Koskinen and Rico to have the feature of “deploying one or more other narrowband carriers for the narrowband communication system in the in-band or the guardband of the wideband carrier” as taught by Beale. The suggestion/motivation would have been to provide load balancing between narrowband carriers (Beale Para[0009]).

Regarding claims 42,45,50,55, Xu in view of Yi and Koskinen discloses the method, the radio node and the wireless device as explained above for Claim 40. Xu in view of Yi and Koskinen does not explicitly disclose deploying another narrowband carrier for the narrowband communication system as an anchor carrier in the in-band or the guardband of the wideband carrier and deploying the standalone narrowband carrier as a non-anchor carrier; wherein the 
However, Rico from the same field of invention discloses deploying the standalone narrowband carrier as a non- anchor carrier (Rico Para[0104] The BS signals the UE whether the anchor carrier is in-band means the additional resource (i.e. standalone carrier is not anchor)); wherein the anchor carrier and the non-anchor carrier are configured for multi-carrier operation, one carrier at a time, by a wireless device (Rico Para[0129] As per the Rico’s invention, the BS communicates with the one of the anchor RB or additional RB means the carriers are not aggregated).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xu, Yi and Koskinen to have the feature of “deploying the standalone narrowband carrier as a non-anchor carrier; wherein the anchor carrier and the non-anchor carrier are configured for multi-carrier operation, one carrier at a time, by a wireless device” as taught by Rico. The Rico Para[0003]).
Xu in view of Yi, Koskinen and Rico does not explicitly disclose deploying another narrowband carrier for the narrowband communication system as an anchor carrier in the in-band or the guardband of the wideband carrier.
However, Beale from a similar field of invention discloses deploying another narrowband carrier for the narrowband communication system as an anchor carrier in the in-band or the guardband of the wideband carrier (Beale Fig.6 Ref:601 Para[0050] Note the narrowband carrier in the in-band of the LTE host carrier is an anchor carrier).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xu, Yi, Koskinen and Rico to have the feature of “deploying another narrowband carrier for the narrowband communication system as an anchor carrier in the in-band or the guardband of the wideband carrier” as taught by Beale. The suggestion/motivation would have been to provide load balancing between narrowband carriers (Beale Para[0009]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2017/0265156 to Xue (Fig.10C and associated paragraphs).
2.	U.S. Patent Application Publication No. 2018/0059052 to Nord (Fig.5 and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415